DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment filed on 4/18/22 including claims 1-24, out of which claims 7 and  11 has been cancelled, and claims 1, 6-8, 10, 16,  and 19 have been amended..
Allowable Subject Matter
Claims 1-6,8-10 and 12-24 are allowed.
As recited by claim 1;
wherein the statistics comprise a quantity of user devices communicatively connected to the network node, and an average number of user devices sharing a same resource or an equivalent average traffic arrival rate; selecting a multiple access (MA) signature for a user device based on the statistics, wherein the MA signature is used to receive a contention-based transmission; and transmitting a message indicative of the MA signature.

As recited by claim 8;
wherein the message includes statistics indicative of a current traffic load at the network node, wherein the statistics comprise a quantity of user devices communicatively connected to the network node, and an average number of user devices sharing a same resource or an equivalent average traffic arrival rate; selecting a multiple access (MA) signature based on the message; and performing a contention-based transmission to the network node using the MA signature.

As recited by claim  16;
generating statistics indicative of a current traffic load at the network node, wherein the statistics comprise a quantity of user devices communicatively connected to the network node, and an average number of user devices sharing a same resource or an equivalent average traffic arrival rate; selecting a multiple access (MA) signature for a user device based on the statistics, wherein the MA signature is used to receive a contention-based transmission; and transmitting a message indicative of the MA signature.
As recited by claim  19;
receiving a message from a network node, wherein the message includes statistics indicative of a current traffic load at the network node, wherein the statistics comprise a quantity of user devices communicatively connected to the network node, and an average number of user devices sharing a same resource or an equivalent average traffic arrival rate; selecting a multiple access (MA) signature based on the message; and performing a contention-based transmission to the network node using the MA signature..

.Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan et al ( US 20160119958 ) discloses Systems, methods, apparatuses, and computer program products for random access channel (RACH) with a grid of beams for communication systems are provided. One method includes transmitting, by a base station, a beacon signal in one time slot with multiple switched beams, wherein the beams cover an intended coverage area with a grid-of-beams in both horizontal and vertical directions. The method may also comprise switching receiving beams in the grid-of-beams at a network reserved random access channel (RACH) slot by following an identical or directly related beam switching pattern in a downlink (DL) beacon channel. Another method includes detecting, by a user equipment, a beam ID in the downlink beacon channel, selecting the RACH slot using the detected beam ID, and transmitting, by the user equipment, a random access channel (RACH) signature in one or multiple beam blocks within a random access channel (RACH) slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji, can be reached at telephone number 571-270-7462. The fax phone 
number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647